DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and response filed on 02/08/2021 are acknowledged and entered.

Claims 42-60 were pending.  In the amendment as filed, applicants have amended claims 42.  No claims have been cancelled and/or added.  Therefore, claims 42-60 are currently pending. 

Claims 48-60 are drawn to non-elected species and/or inventions, wherein the election was made without traverse in the reply filed on 12/04/2020 in respond to the restriction and/or species election requirements mailed on 11/18/2020, and thus, these claims remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic claim.

It is relevant to note that claims 48-60 are drawn to non-elected inventions that are directed to processes of using the product(s) of claims 42-47, and as a result, these processes are eligible for rejoinder.  However, since applicant did not also amend these processes to require the limitations of the product claims, these processes have loss the right to rejoinder.  Applicant was advised of the right to rejoinder and its condition for the rejoinder with regard to the product 
	

Terminal Disclaimer
The terminal disclaimer filed on 02/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,855,284 B2 and US Patent 9,598,459 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Claim(s) Objection(s) and /or Rejection(s)






The rejections of claims 42-47 under 35 U.S.C. 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite have/has been withdrawn in light of applicant’s amendments of claim 42 thereto. 

The rejection of claim 42 under 35 U.S.C. 102(a)(1) as being anticipated by Maggi et al. (US Patent 3,342,810; cited in the IDS filed on 04/01/2019) has been withdrawn in view of applicant’s amendments of claim 42 thereto.

The rejection under the judicially created doctrine of obviousness-type double patenting of claims 42-46 over claims 1-5 of U.S. Patent No. 9,598,459 B2 has been withdrawn in light of the terminal disclaimer filed on 02/08/2021.

The rejection under the judicially created doctrine of obviousness-type double patenting of claim 47 over claim 1 of U.S. Patent No. 9,855,284 B2 has been withdrawn in view of the terminal disclaimer filed on 02/08/2021.

Allowable Subject Matter
Claims 42-47 are allowable.

Conclusion
This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of claims 48-60 directed to inventions non-elected without traverse (see paras. 4 and 5 above).  Accordingly, claims 48-60 should be cancelled.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
February 22, 2021